--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of April 28, 2006, between Titan International,
Inc., a Illinois corporation (“Titan and/or Company”), and Kent W. Hackamack.
(“Executive”) (hereinafter, as amended or modified and in effect called
“Agreement”). The effective date of this Agreement (the “Effective Date”) shall
be April 28, 2006.


INTENDING TO BE LEGALLY BOUND HEREBY, the parties agree as follows:


1. Position. Titan agrees to employ Executive and Executive agrees to accept
employment as Executive Vice President and Treasurer of Titan pursuant to the
terms of this Agreement. Executive will perform such services in the capacity of
Executive Vice President and Treasurer as may be assigned to him by the By-laws
and, from time to time by the Board of Directors of Titan or the CEO during the
Employment Term and, if applicable, during the Extended Employment Term, (as
such terms are defined in Section 2). Executive will devote such of his business
skill, time and effort to his employment hereunder as shall be reasonably
necessary to discharge his obligations hereunder.


2. Employment Term. Executive’s term of employment by Titan under this Agreement
will begin on the Effective Date and will terminate on the date four years after
the Effective Date (the “Employment Term”), unless terminated earlier as
provided in Sections 6 and 7 hereof.


Subject to the provisions of Sections 6 and 7 of this Agreement, this Agreement
shall automatically and without requirement for action by either party be
extended for an additional one year period, and similarly shall be automatically
extended by successive one-year periods from year to year thereafter
(collectively, such one-year renewal periods are hereinafter referred to as the
“Extended Employment Term”), unless notice of nonrenewal is given in accordance
with the provisions of the following three sentences. If either party desires
not to continue the employment of Executive under this Agreement beyond the
Employment Term, or, if applicable, beyond the Extended Employment Term (the
last day of the Employment Term, or the last day of the Extended Employment
Term, if applicable, is hereinafter referred to as the “Termination Date”), that
party shall at least twelve (12) months but not more than sixteen (16) months
prior to the Termination Date give written notice to such effect to the other
party. Unless the notice of nonrenewal is thereafter revoked prior to the
Termination Date by the party giving notice, and the party receiving notice of
such nonrenewal consents in writing to the revocation thereof, the employment of
Executive under this Agreement shall terminate effective on the Termination
Date. Any notice of nonrenewal, revocation of nonrenewal or consent to
revocation of nonrenewal given by Titan shall be authorized by its CEO or Board
of Directors as then constituted by majority vote.

1

--------------------------------------------------------------------------------



3. Direct Compensation. For his service hereunder during the Employment Term
and, if applicable, during the Extended Employment Term, Executive will receive
a base salary payable at an annual rate of $ 225,000.00 (the “Base Salary”), to
be paid in accordance with the normal practices for remunerating Titan executive
management. Nothing in this Agreement will be deemed to prohibit an increase at
any time in the Base Salary if Titan’s Board of Directors approves. (The Base
Salary, if so adjusted, is herein called the “Adjusted Base Salary”). In
addition to salary, each calendar year, the Executive shall be entitled to
receive a bonus from zero (0%) up to a maximum of seventy-five percent (75%) of
his salary based on performance with specified criteria. The Board of Directors
will establish the bonus and performance standards at the beginning of each
year. The Executive shall receive stock options of up to a minimum of fifty
percent (50%) of his base salary and in shares of the Company stock under the
Company Stock Incentive Plan that shall vest and become exercisable as
prescribed by the Plan. The Executive during the Employment term shall be
entitled to four weeks of vacation plus Titan designated holidays in each year
and shall, during such periods, be entitled to remuneration as hereinbefore
provided and car allowance.


4. Standard Executive Benefits. In addition to the benefits described in
Sections 4, 6 and 7, Executive and, as applicable, Executive’s family, shall be
entitled to participate during the Employment Term, and if applicable, during
the Extended Employment Term in all of Titan’s then prevailing Executive benefit
plans and programs which are generally available to Titan executive management,
including without limitation, any group life, hospitalization, surgical, major
medical and accidental death and dismemberment insurance plans and/or benefits,
dental, 401k and any pension or other capital accumulation plans (collectively,
the “Standard Executive Benefits”).


5. Life Insurance. During the Employment Term, and, if applicable, during the
Extended Employment Term, Titan shall also have the right, from time to time, at
its election, to insure the life of Executive for the sole benefit of Titan. In
such event, the amount of insurance and type of policy shall be determined by
Titan and all premiums incurred thereon shall be the obligation of Titan.
Executive shall have no interest in any such policy, but shall cooperate with
Titan in obtaining such insurance by submitting to physical examination, by
supplying all information reasonably required by the insurance company, and by
executing all necessary documents, provided that no financial obligation is
imposed on Executive by such requirement.


6. Death or Disability. In the event of Executive’s death or disability (as
hereinafter defined) during the Employment Term, or, if applicable, during the
Extended Employment Term, Titan shall pay Executive, his designated beneficiary
or estate, in addition to all payments due under Section 4, 6 and 7, the
Supplemental Death or Disability Benefits, as the case may be, as described
below.

2

--------------------------------------------------------------------------------



6.1 Supplemental Death Benefit. In the event of Executive’s death during the
Employment Term, or if applicable, during the Extended Employment Term, Titan
shall pay Executive’s estate a lump sum equal to all earned yet unpaid Base
Salary or Adjusted Base Salary, if any, in effect as at such date of death plus
the full amount of such Base Salary or Adjusted Base Salary for a period ending
six (6) months following the month during which the date of such death occurred
(even if such six month period extends beyond the Termination Date), and
thereafter during the remainder of the Employment Term, or, if applicable, the
Extended Employment Term, fifty percent (50%) of Executive’s Base Salary. In
addition, Titan shall continue to provide Executive’s family with the Standard
Executive Benefits from the date of Executive’s death until the later of (1) the
expiration of the Employment Term or, if applicable, the Extended Employment
Term or (2) six months.


6.2 Supplemental Disability Benefits. In the event of Disability of Executive
(as hereinafter defined), the majority of Titan’s Board of Directors as then
constituted, at its election and upon 30 days written notice to Executive, may
terminate the employment of Executive under this Agreement effective as of the
last day of the month within which the end of such 30-day period occurs (the
“Disability Termination Date”). For purposes of this Agreement the term
“Disability” shall mean the inability of Executive to engage in his regular
occupation as a senior executive officer of a corporation generally comparable
to Titan at a level of compensation commensurate with his education, training
and experience for a substantially continue period which has extended or will
foreseeable extend beyond six months in duration as a result of sickness, bodily
injury, or mental or emotional disease or disorder of any type, excluding
attempted suicide or intentionally self-inflicted injury. Upon termination of
the employment of Executive by reason of Disability, the liabilities of Titan
will be as follows:


(a)  During the periods referred to in (i) and (ii) below, Titan shall continue
to provide the Executive with the following direct compensation: (i) commencing
with the first day of the month next succeeding the Disability Termination Date,
a lump sum equal to all earned yet unpaid Base Salary or Adjusted Base Salary,
if any, in effect as of such Disability Termination Date plus a monthly amount
which shall be equal to one-twelfth of Executive’s Base Salary or Adjusted Base
Salary, in effect as at such Disability Termination Date, for a period of 24
months following such Disability Termination Date (the “Disability Benefit
Continuation Period”); and (ii) for the period, if any, of Disability that
extends beyond the Disability Benefit Continuation Period referred to in (i)
above, and until the date the Executive attains age 60 or, if sooner, his death,
a monthly amount which shall be equal to one-twelfth of fifty percent (50%) of
Executive’s Base Salary; provided, however, that the monthly amounts payable
under (i) and (ii) above shall be reduced by an amount equal to the sum of the
amount of monthly benefits then actually received by Executive pursuant to (A)
any long-term disability insurance plan then generally provided to executive
management by Titan, and (B) any supplemental disability insurance program then
provided to Executive by Titan.

3

--------------------------------------------------------------------------------



(b) During the Disability Benefit Continuation Period, Titan shall continue to
provide Executive with full participation in the benefits described in Sections
4, 6.1. and 6.2.


If there should be any dispute between the parties as to Executive’s incapacity
or physical or mental disability at any time, such dispute shall be determined
by the written opinion of an impartial reputable physician agreed upon for this
purpose by the parties or their representatives or, failing agreement by the
parties within twenty (20) business days of the request by either party to the
other, by a panel of three impartial reputable physicians to be selected within
twenty (20) business day of request by either party to the other, one by
Executive and one by Titan, respectively, and one by the two physicians so
selected. If the physician selected by Titan and Executive should fail to select
the third physician within ten (10) business days of their appointment, or if
either Titan or Executive should fail to select a physician, the remaining
member(s) of the panel shall be appointed by Director of Mayo Clinic of
Rochester, MN. The opinion of the majority of the panel as to the matter in
dispute shall be final and binding on the parties. Executive shall submit to
such examination(s) as may be necessary for the purposes herein.


7. Termination. Executive’s employment under this Agreement may be terminated by
Titan upon the occurrence of any of the following events:


7.1 Termination for Cause. Titan’s Board of Directors as then constituted may by
a majority vote at any time terminate Executive’s employment for cause. For this
purpose, “Termination for Cause” shall mean (i) termination of the Executive’s
employment for willful or gross neglect of duties hereunder, or willful or gross
misconduct in the performance of such duties, so as to cause material harm to
Titan and its subsidiaries considered as a whole, determined in good faith by
its Board of Directors, (ii) termination following a judicial determination that
Executive has committed fraud, misappropriation or embezzlement against Titan or
(iii) termination due to Executive’s having committed any felony for which he is
convicted and which, as determined in good faith by the Board of Directors, and
results in material harm to Titan and its subsidiaries considered as a whole.
Upon the occurrence of a Termination for Cause, Titan’s obligations under this
Agreement shall terminate, except that in the event of Termination for Cause
pursuant to clause (i) of the first sentence of this Section 7.1, Titan shall
remain obligated to pay Executive fifty percent (50%) of his Base Salary and to
continue for Executive and/or his family the full benefits described in Section
4 during the Employment Term.


7.2 Termination Without Cause. Titan’s Board of Directors, as then constituted
may, at any time terminate Executive’s employment by majority vote and
thereupon, unless such termination shall be pursuant to Section 6 or 7.1, such
termination shall, in all cases, constitute “Termination Without Cause” with
effect from the date of action by Titan’s Board of Directors. Any demotion from
the position of Executive Vice President and Treasurer set forth in Section 1,
any material reduction in the authorities inherent to such position, or any
non-election as a Director of Titan, in each instance unless made with
Executive’s prior written consent, or upon a termination pursuant to Sections 6
or 7.1, or any non-payment or reduction in

4

--------------------------------------------------------------------------------



the Base Salary or Adjusted Base Salary then in effect or any other breach by
Titan of this Agreement shall be deemed to constitute Termination Without Cause.
In the event of Executive’s Termination Without Cause, Titan shall remain
obligated to pay Executive 100% of his Base Salary or Adjusted Base Salary then
in effect for three (3) years from the effective date of the Termination Without
Cause, but in no event beyond the Employment Term or, if applicable, the
Extended Employment Term, and 50% of his Base Salary or Adjusted Base Salary
then in effect for the balance of the Employment Term remaining beyond the three
year period, if any, plus all benefits described in Sections 4, 6 and 7 during
the Employment Term.


7.3 Termination for Change of Control by Executive. The executive shall have
sufficient reason to terminate this agreement if: (i) there is a change of
control of the company (as defined below); (ii) there is a failure by the
company to comply with any material provision of this agreement and such failure
has continued for a period of ten days after notice of such failure has been
given by the executive to the company; or (iii) there is a purported termination
of the executive’s employment which is not effected pursuant to the provisions
of this agreement relating to termination of the executive’s employment by the
company;


For the purposes of this agreement, a “change of control of the company” means

   
(i)
any Person (meaning individual, corporation, general partnership, limited
partnership, syndicate or other group of persons) or two or more Persons acting
in concert shall have acquired after the date hereof beneficial ownership
(within the meaning of Rule13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934), directly or indirectly of securities of
the Company (or other securities convertible into such securities) representing
20% or more of the combined voting power of securities of the company entitled
to vote in the election of directors; or

   
(ii)
any Person or two or more Persons acting in concert shall have acquired after
the date hereof by contract or otherwise, or shall have entered into a contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of control over securities
of the company (or other securities convertible into such securities)
representing 20% or more of the combined voting power of all securities of the
company entitled to vote in the election of directors; or

 
(iii)
consummation of any merger or consolidation with respect to which the Company or
any Parent is a constituent corporation (other than a transaction for the
purpose of changing the Company’s corporate domicile) any liquidation or
dissolution of the Company or any sale of substantially all of the assets of
Company to another corporation;



(a) If the Executive terminates this agreement because of a change of control of
the company, Titan simultaneously and concurrently with the change of control,
Titan and/or successor shall pay Executive 100% of his Base Salary or Adjusted
Base Salary for the remaining Employment term;

5

--------------------------------------------------------------------------------



(b) If the Executive terminates this agreement because of a change of control of
the company, Titan agrees to provide fully vested supplemental retirement
benefits (“Supplemental Retirement Benefit Payments”) to Executive pursuant to
the following terms: (i) commencing on the first day of the calendar month which
next succeeds or coincides with Executive’s having attained 60 and on the first
of each calendar month thereafter for and during his natural life, Titan and/or
successor shall pay to Executive the sum of $9,000.00 (the “Normal Supplemental
Retirement Benefit Payments”); (ii) alternatively, and in lieu of the Normal
Supplemental Retirement Benefits Payments, Executive, at any time after
attaining the age of 55, shall be entitled, at his election, to receive an early
supplemental retirement benefit, payable monthly, commencing on the first day of
the month following such election and on the first day of each month thereafter
during his lifetime, equal to the actuarial equivalent of the Normal
Supplemental Retirement Benefit Payments as determined at the time of such
election (the “Early Supplemental Retirement Benefits Payment”); (iii) if
Executive is married on the date of his benefit payment commence hereunder, he
may elect by notice to Titan and as an alternative to either the Normal
Supplemental Retirement Benefit Payments or Early Supplemental Retirement
Benefit Payments, a reduced pension benefit at age 60 or at such earlier date
after obtaining the age of 55 in the form of a standard joint and survivor
annuity based on the life expectancies of Executive and his spouse to be paid to
Executive and his spouse during their natural lifetimes; and (iv) at Titan’s
election, the Supplemental Retirement Benefits Payments, as elected by Executive
pursuant to (i) through (iii) above, may be made at any time in the form of a
single life annuity of which Executive is the annuitant and owner. At the time
of retirement, Titan will fund the Rabbi Trust with the amount of money
determined by the actuaries and the Executive at that time can elect to have the
Rabbi Trust purchase a single life annuity of which the Executive is the
annuitant and owner. At the time of termination because of a change of control,
Titan shall fund the amount of money determined by the actuaries necessary at
the time of the change of control to purchase a single life annuity of which the
Executive is the annuitant and owner;


(c) If the Executive terminates this agreement because of a change of control of
the company, Titan agrees to provide for and during their natural lifetimes
Executive and his spouse and dependents which live in the household shall
receive, at no cost and expense to them, fully vested group medical (including
hospitalization, surgical, and major medical) and dental insurance benefits
provided or furnished or made available under Titan’s Plan (at Executive, or in
the event of Executive death, at Executive’s spouse’s election with respect to
which plan) then prevailing Executive benefit plans to the then employed highest
level executive officers’ of either of them from time to time. Titan shall pay
the full premiums for all such benefits furnished through group insurance plans
as well as all other charges and expenses for providing such benefits;


(d) In the event of a change of control of the Company, all outstanding stock
options and the Employer match under Titan’s 401k Plan for the Executive shall
vest 100% immediately; and

6

--------------------------------------------------------------------------------



(e) In the event of a change of control of the Company, Titan shall provide, as
a condition of such sale, that the acquiring Person shall assume this Agreement
and become obligated to perform all of the terms and conditions hereof.


8. Successors and Assigns This Agreement shall be binding upon any successor or
assigns of Titan and a successor or assigns shall be any surviving corporation
underwhich it might be merged or consolidated or the purchaser of substantially
all of the assets of Titan.


9. Termination. This Agreement shall terminate upon the death of both Executive
and his spouse or earlier if mutually agreed upon by the Executive and Titan.


10. Expenses. Titan will pay or reimburse Executive for any expenses reasonably
incurred by him in furtherance of his duties hereunder, including, without
limitation expenses for entertainment, travel (including automobile operating
expenses), meals, hotel accommodations and other ordinary and necessary
activities incurred on behalf of the company, subject to reasonable
documentation of such expenses by Executive.


11. Supplemental Retirement Benefits. Titan agrees to provide fully vested
supplemental retirement benefits (“Supplemental Retirement Benefit Payments”) to
Executive pursuant to the following terms: (i) commencing on the first day of
the calendar month which next succeeds or coincides with Executive’s having
attained 60 and on the first of each calendar month thereafter for and during
his natural life, Titan and/or successor shall pay to Executive the sum of
$9,000.00 (the “Normal Supplemental Retirement Benefit Payments”); (ii)
alternatively, and in lieu of the Normal Supplemental Retirement Benefits
Payments, Executive, at any time after attaining the age of 55, shall be
entitled, at his election, to receive an early supplemental retirement benefit,
payable monthly, commencing on the first day of the month following such
election and on the first day of each month thereafter during his lifetime,
equal to the actuarial equivalent of the Normal Supplemental Retirement Benefit
Payments as determined at the time of such election (the “Early Supplemental
Retirement Benefits Payment”); (iii) if Executive is married on the date of his
benefit payment commence hereunder, he may elect by notice to Titan and as an
alternative to either the Normal Supplemental Retirement Benefit Payments or
Early Supplemental Retirement Benefit Payments, a reduced pension benefit at age
60 or at such earlier date after obtaining the age of 55 in the form of a
standard joint and survivor annuity based on the life expectancies of Executive
and his spouse to be paid to Executive and his spouse during their natural
lifetimes; and (iv) at Titan’s election, the Supplemental Retirement Benefits
Payments, as elected by Executive pursuant to (i) through (iii) above, may be
made at any time in the form of a single life annuity of which Executive is the
annuitant and owner. At the time of retirement, Titan shall have funded the
amount of money determined by the actuaries necessary over the four years of
this Agreement. The Executive at that time can elect to have Titan purchase,
with funded monies, a single life annuity of which the Executive is the
annuitant and owner.

7

--------------------------------------------------------------------------------



12. Retirement Medical Benefits.  Titan agrees to provide for and during their
natural lifetimes Executive and his spouse and dependents which live in the
household shall receive, at no cost and expense to them, fully vested group
medical (including hospitalization, surgical, and major medical) and dental
insurance benefits provided or furnished or made available under Titan’s Plan
(at Executive, or in the event of Executive death, at Executive’s spouse’s
election with respect to which plan) then prevailing Executive benefit plans to
the then employed highest level executive officers’ of either of them from time
to time. Titan shall pay the full premiums for all such benefits furnished
through group insurance plans as well as all other charges and expenses for
providing such benefits.


13. Stock Options.  In the event of retirement by the executive, all outstanding
stock options and the Employer match under Titan’s 401k Plan for the Executive
shall vest 100% immediately.


14. Inventions and Improvements. Any invention or development of any kind
related to Titan’s business made or conceived by Executive (solely, jointly or
in conjunction with anyone else) while he is employed by Titan pursuant to this
Agreement shall be promptly disclosed by Executive to Titan and shall be the
sole property of Titan. Executive shall execute an assignment to Titan, or to
another designated by it, of his entire claim to and interest in each such
invention or development. Executive undertakes to sign all lawful papers and, at
Titan’s expense, to assist it in every lawful way to obtain and sustain patents
or copyrights for its benefit in any such inventions or developments when
requested by Titan. Executive shall not be entitled to compensation beyond his
Base Salary or Adjusted Base Salary for the performance of any such acts.


15. Confidential Information. Executive acknowledges that by reason of his
employment with Titan he has and will hereafter, from time to time during his
Employment Term, and, if applicable, during the Extended Employment Term, become
exposed to and/or become knowledgeable about proposals, plans, inventions,
practices, systems, programs, formulas, customer lists, and other forms of
business information which are not known to Titan’s competitors and which are
not recognized as being encompassed within standard business management
practices and which are kept secret and confidential by Executive (the
“Confidential Information”). Executive therefore agrees that at no time during
or after the period of his employment by Titan will he disclose or use the
Confidential Information except as may be required in the prudent course of
business for the benefit of Titan, provided, that no payment required to be made
by Titan under the terms of this Agreement including the Exhibits hereto after
termination of the employment of Executive shall be subject to any right of
set-off, counterclaim, defense, abatement, suspension, deferment or reduction by
reason of any claim against Executive based upon breach of the covenant in this
Section 15 other than execution of an unsatisfied final judgment rendered by a
court of competent jurisdiction.

8

--------------------------------------------------------------------------------



16. Competition. Executive hereby agrees that until the termination of his
employment under this Agreement, and for a period of three (3) years thereafter,
he will not, unless authorized in writing to do so by Titan, directly or
indirectly own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed or otherwise connected in
any substantial manner with any business which directly competes to a material
extent with line of business of Titan or its subsidiaries that is material to
the businesses, financial condition or prospects of Titan and its subsidiaries
considered as a whole; provided that nothing in this paragraph shall prohibit
Executive from acquiring up to 5% of any class of outstanding equity securities
of any corporation whose equity securities are regularly traded on a national
securities exchange or in the “over-the-counter market”.


17. Relocation. Executive shall not be required to relocate his residence during
the Employment Term or, if applicable, during the Extended Employment Term,
without his consent. If the Board of Directors of Titan approves or requires
relocation of its Executive from Hannibal, Missouri and if such relocation
reasonably would require Executive to move and thereby sell his present
residence and purchase a different one and if Executive consents to relocate his
residence to such new location, then Titan shall pay all reasonably requested
moving and relocation expenses including but not limited to real estate
commissions, legal fees and costs, appraisals, title insurance, surveys and
inspections directly related to such sale and closing and financing costs
directly related to the purchase or construction of a new residence. In
addition, Titan will indemnify Executive for any net loss (measured by the
difference between (a) the average of two current appraisals by recognized
appraisers mutually agreed upon by the parties, and (b) the actual selling price
of the residence) arising from the sale of his residence (caused by such
required relocation): provided, however, that Titan shall alternatively have a
right of first refusal to acquire the residence at the average appraisal price
giving rise to such loss. Notwithstanding the foregoing, Executive shall have
the right to relocate his residence and perform his services hereunder at a
location other than Titan’s corporate executive headquarters in Quincy,
Illinois, or the successor location thereto, so long as such relocation and
performance of services does not prevent the fulfillment of his duties and
obligations hereunder.


18. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association and judgment upon such
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall be held in Illinois unless another
location shall be mutually agreed to by the parties at the time of the
arbitration. In any dispute between the parties as to which Executive is
sustained on the claim(s) by or against him, Titan shall pay all legal fees
incurred by Executive in connection with the dispute over such claim(s). If more
than one is involved in any dispute and if Executive is sustained as to one or
more of such claims but not as to all of such claims, there shall be a
reasonable allocation of applicable legal expenses. Titan will reimburse
Executive for those legal expenses determined by the arbitrator(s) or by the
consent of the parties to be allocable to the claim or claims as to which
Executive is upheld.

9

--------------------------------------------------------------------------------


 


19. Binding Effect: Amendments. The Executive’s undertakings hereunder will be
binding regardless of (i) the duration of his employment with Titan; or (ii) the
reasons for or manner of termination of his employment. This Agreement will bind
and inure to the benefit of the heirs, personal representatives, successors and
assigns of the parties, will supersede any prior understanding between the
parties relating to the same subject matter and may be modified and amended only
in writing signed by the parties hereto.
 
20. Notices. All notices hereunder shall be given in writing by personal
delivery or by registered mail addressed to Titan at is principal place of
business and to Executive at his residence address as then listed in Titan’s
records.
 
21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois and jurisdiction of the State
of Illinois.
 
22. Survival. Termination of the Executive’s employment whether voluntary or
involuntary, whether with or without cause, shall not relieve the Company and/or
its successor from their obligations hereunder. All of Sections 6, 7, 11, 12,
13, 15 and 16 shall survive the termination of this agreement and shall not
relieve the Company and/or successor from their obligations under these
Sections.


23. Miscellaneous. (a) the failure of a party to insist on any occasion upon
strict adherence to any term of this Agreement shall not be considered to be a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing signed by the party waiving any right; (b) the underlined captions in
this Agreement at the beginning of Sections are for reference only and shall not
be deemed to define or limit the provisions hereof or to affect their
construction and application; (c) the parties agree that this Agreement may be
executed in any number of counterparts, and in the event, each counterpart shall
be deemed a complete original and be enforceable without reference to any other
counterpart and (d) the invalidity or unenforceability of any one or more
sections or provisions hereof shall not affect the validity or enforceability of
any one or more of the other sections or provisions hereof.

10


 